DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: in line 7 of paragraph [0040] of the specification, “actuator100” should be --actuator 100--.  
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
in line 6 of claim 1, “direction is associated with” should be --direction associated with--
in line 11 of claim 1, “rod support part is in formed into” should be --rod support part is formed into--
In line 3 of claim 3, the Examiner suggests changing “the housing portion comprises” to --the housing portion comprises:-- for clarity 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraus et al., US 10,087,662 [hereinafter Kraus].

Regarding claim 1, Kraus discloses a fuel lid actuator comprising: 
a motor 18 (Fig. 5);
a gear member 62 (Fig. 5) that rotates within a predetermined angular range associated with the operation of the motor (Col. 3, lines 38-41: the gear member is a component of the linear drive rotated by the motor);
a moving member 60 (Fig. 4) that comprises a shaft-shaped rod part 61 (Fig. 4) and is disposed so as to be able to advance and retreat in an axial direction --associated-- with the rotation of the gear member (Col. 5, lines 12-15); and
a housing member 12 (Fig. ) which comprises a first [housing member] 14A (Fig. 1) and second housing members 14B (Fig. 2) that house the motor, the gear member and the moving member (Fig. 5) (Fig. 5, cylindrical part including grooves 74),
wherein the rod support part is --formed-- into a tubular shape (Fig. 5 depicts a tubular shape) and comprises a semi-cylindrical first rod support part installed in the first housing member and a semi-cylindrical second rod support part installed in the second housing member (Col. 4, lines 51-53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus as applied to claim 1 above, and further in view of Basavarajappa, US 2013/0154402.
	Regarding claim 2, Kraus discloses all limitations of claim 1 as shown. Kraus further discloses a cylindrical member (Fig. 5, cylindrical components 70 and 66) that comprises a further cylindrical portion 70 (Fig. 5) fitted around the first and second rod support parts (Fig. 5) and a second cylindrical portion 66 (Fig. 5) comprises an insertion hole (Fig. 5 depicts an insertion hole at reference number 65) comprising an inner peripheral surface facing an outer peripheral surface of the rod part (Fig. 7). However, Kraus does not teach a seal member for sealing a gap between the second cylindrical portion of the cylindrical member and the rod part.
	Basavarajappa also teaches an actuator for a motor vehicle. Basavarajappa teaches a seal member 18 (Fig. 5) for sealing a gap between a second cylindrical portion of the cylindrical member (Fig. 5, half shell 3b corresponds to the second cylindrical portion of the cylindrical member) and the rod part 5 (Fig. 5), wherein a housing portion for housing the seal member is provided on the second cylindrical portion of the cylindrical member (Fig, 5, annotated below shows a housing portion formed by half shell 3b). 

    PNG
    media_image1.png
    451
    569
    media_image1.png
    Greyscale

(Basavarajappa, [0070]; Kraus, Fig. 7 shows a gap between the rod portion (60) and an end of second cylindrical portion (66) in the grooves (74)) and with the reasonable expectation that grease applied to the threads (as suggested by Kraus) remains in the threaded portion to reduce wear and extend the life of the linear drive (Kraus, Col. 4, lines 46-50).

	
    PNG
    media_image2.png
    431
    779
    media_image2.png
    Greyscale

	Regarding claim 3, Kraus as modified by Basavarajappa teaches all limitations of claim 2. Kraus, as modified by Basavarajappa, teaches the insertion hole of the second cylindrical portion (Kraus, Fig. 5 depicts an insertion hole at reference number 65) comprises a small diameter portion and a large diameter portion (Kraus, Fig. 7, annotated above) that have different inner diameters from each other (Kraus, Fig. 7, annotated above), and the housing portion comprises a space surrounded by end faces of the first and second rod support parts (Kraus, Fig. 7, annotated above), an inner peripheral surface of the large diameter portion of the second cylindrical portion (Kraus, Fig. 7, annotated above), a level difference surface between the large diameter portion and the small diameter portion (Kraus, Fig. 7, annotated above), and the outer peripheral surface of the rod part (Kraus, Fig. 7, annotated above). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deppe, et al., US 10851566, related to a latch actuator having first and second housing portions with a rod support part
Chang, US 6318196, related to a lock driving apparatus having first and second housing portions with a rod support part
Basavarajappa et al., US 2013/0102163, related to an actuator for a motor vehicle with a sealing ring and sleeve. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Mon.-Fri. 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EGB/Examiner, Art Unit 3675                                                                                                                                                                                                                                          /KRISTINA R FULTON/                                  Supervisory Patent Examiner, Art Unit 3675